

114 S3257 IS: Municipal Bond Market Support Act of 2016
U.S. Senate
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3257IN THE SENATE OF THE UNITED STATESJuly 14, 2016Mr. Menendez (for himself and Mr. Cardin) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to permanently modify the limitations on the deduction
			 of interest by financial institutions which hold tax-exempt bonds, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Municipal Bond Market Support Act of 2016. 2.Permanent modification of small issuer exception to tax-exempt interest expense allocation rules for financial institutions (a)Permanent increase in limitationSubparagraphs (C)(i), (D)(i), and (D)(iii)(II) of section 265(b)(3) of the Internal Revenue Code of 1986 are each amended by striking $10,000,000 and inserting $30,000,000.
 (b)Permanent modification of other special rulesSection 265(b)(3) of such Code is amended— (1)by redesignating clauses (iv), (v), and (vi) of subparagraph (G) as clauses (ii), (iii), and (iv) of such subparagraph, respectively, and
 (2)by striking so much of subparagraph (G) as precedes such clauses and inserting the following:  (G)Qualified 501(c)(3) Bonds Treated As Issued By Exempt OrganizationIn the case of a qualified 501(c)(3) bond (as defined in section 145), this paragraph shall be applied by treating the 501(c)(3) organization for whose benefit such bond was issued as the issuer.
						(H)Special rule for qualified financings
 (i)In generalIn the case of a qualified financing issue— (I)subparagraph (F) shall not apply, and
 (II)any obligation issued as a part of such issue shall be treated as a qualified tax-exempt obligation if the requirements of this paragraph are met with respect to each qualified portion of the issue (determined by treating each qualified portion as a separate issue which is issued by the qualified borrower with respect to which such portion relates)..
 (c)Inflation adjustmentSection 265(b)(3) of such Code, as amended by subsection (b), is amended by adding at the end the following new subparagraph:
				
 (I)Inflation adjustmentIn the case of any calendar year after 2016, the $30,000,000 amounts contained in subparagraphs (C)(i), (D)(i), and (D)(iii)(II) shall each be increased by an amount equal to—
 (i)such dollar amount, multiplied by (ii)the cost-of-living adjustment determined under section 1(f)(3) for such calendar year, determined by substituting calendar year 2015 for calendar year 1992 in subparagraph (B) thereof.
						Any increase determined under the preceding sentence shall be rounded to the nearest multiple of
			 $100,000..
 (d)Effective dateThe amendments made by this section shall apply to obligations issued after the date of the enactment of this Act.